Citation Nr: 0325952	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  03-17 240	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) September 28, 2000, 
decision that denied the claims of service connection for a 
post-traumatic stress disorder (PTSD), hypertension, a 
bilateral knee disability, a right wrist disorder, and found 
that new and material evidence had not been submitted to 
reopen claims of service connection for a low back and left 
wrist disorder. 

(The issues of whether new and material evidence has been 
received to reopen a claim of service connection for low back 
disability, service connection for disability due to an 
undiagnosed illness, and entitlement to a total rating based 
on individual unemployability due to service-connected 
disability are also before the Board, but they will be 
addressed in a separate decision since they fall under the 
Board's appellate jurisdiction as opposed to the Board CUE 
claim which falls under the Board's original jurisdiction.)  


REPRESENTATION

Moving party represented by:  Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The moving party is a veteran who served on active duty from 
January 17, 1991 to April 1, 1991.  He also apparently served 
on active duty for training (ACDUTRA) from August 1989 to 
January 1990. 

This case comes before the Board in connection with a 
February 2003 motion alleging CUE in a September 28, 2000, 
Board decision.  


FINDINGS OF FACT

1.  In a September 28, 2000, decision, the Board denied an 
appeal on claims of service connection for PTSD, for 
hypertension, for bilateral knee disability, for right wrist 
disorder, and found that new and material evidence had not 
been received to reopen claims of service connection for low 
back disability and left wrist disability.

2.  The Board's decision of September 28, 2000, was supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were either not considered or were misapplied.


CONCLUSION OF LAW

The September 28, 2002, Board decision did not involve clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations do not apply in cases involving 
motions alleging CUE in Board decisions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001. 

Under 38 U.S.C.A. § 7111, the Board has the authority to 
revise a prior decision of the Board on the grounds of CUE.  
If evidence establishes the error, the prior decision shall 
be reversed or revised.  

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Examples of situations that are not CUE 
are:  (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist. (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision." Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Dobbin v. Principi, 15 Vet. App. 
323, 326 (2001).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Turning to the record, the Board notes that the March 1997 
rating decision (which gave rise to the September 2000 Board 
decision) denied service connection for, among other things, 
both depression and PTSD.  Each was addressed and denied 
separately in the decision, and a March 1997 notice letter 
also listed both issues separately.  In April 1997, a notice 
of disagreement was received, but the veteran did not specify 
which issues he wished to appeal.  In June 1997, the RO sent 
the veteran a letter requesting clarification as to the 
issues he was appealing.  In July 1997, a Statement in 
Support of Claim (VA Form 21-4138) was received expressly 
listing six issues; PTSD was listed, but depression was not.  
However, in the VA Form 21-4138 the veteran referred the RO 
to the attached copy of a clinical record to the effect that 
the veteran suffered from a major depressive disorder.  A 
statement of the case was issued in September 1997; it listed 
PTSD, but not depression.  

The record further shows that in July 1998 the RO received a 
communication from the veteran in which he indicated that he 
wished to amend his service connection claim to include 
depression/depressive disorder.  In a September 1999 rating 
decision, the RO found that new and material evidence had not 
been received to reopen the claim for depression.  In 
September 1999, a supplemental statement of the case was 
issued; PTSD was listed, but not depression.  The veteran was 
notified of the September 1999 rating decision by letter in 
October 1999.  In December 1999, the RO certified the appeal 
to the Board on several issues, including PTSD, but not 
depression.  Also in December 1999, the veteran's then 
representative submitted argument which listed PTSD, but not 
depression.  In a March 2000 Appellant's Brief, the veteran's 
then representative listed several disorders, but not PTSD or 
depression.  In September 2000, the Board eventually issued a 
decision which, among other things, denied the appeal on the 
PTSD issue.  The Board's decision did not address the 
depression issue.  

The veteran's current representative is now contending that 
the failure of the Board to consider the depression issue in 
the September 2000 decision constituted clear and 
unmistakable error.  After reviewing the record, the Board is 
unable to agree.  

In view of the communications by and between the RO and the 
veteran during the pertinent time period, the Board believes 
that it was not undebatable that the veteran was pursing the 
depression claim in connection with his appeal from the March 
1997 rating decision.  Although he did attach a medical 
record referencing depression to a July 1997 communication, 
he expressly listed (by number) only six appellate.  PTSD was 
listed, but depression was not.  Moreover, subsequent 
communications from the RO listed only PTSD, and argument 
from the veteran's then representative did not refer to 
depression.  The Board also notes that the veteran expressly 
indicated in July 1998 that he wished to amend his claim to 
include depression.  This would suggest that the veteran 
himself was not under the impression that the depression 
issue was on appeal, nor did he in any manner object to RO 
communications which made it clear that depression was not 
included in the appeal.  In respond to the request to amend 
his claim to include depression, the RO found no new and 
material evidence to reopen the claim and so informed the 
veteran by letter in October 1999.  At no time did the 
veteran or his then representative indicate that the 
depression issue was intended to be included in the appeal 
from the March 1997 rating decision.  Moreover, the veteran 
did not respond to the October 1999 RO letter regarding the 
denial for depression to either clarify that he had intended 
to include this issue in his original appeal or to indicate 
that he wished to initiate an appeal from the September 1999 
rating decision.  

Based on the above, it appears that the veteran's current 
argument is either a challenge to the manner the facts were 
weighed (whether the communication from the veteran was a 
notice of disagreement) or whether VA breached a duty to 
assist the veteran.  By regulation, both of these scenarios 
do not constitute CUE.  38 C.F.R. § 20.1403(e).  

Moreover, to the extent that any portion of the veteran's 
argument may arguably fall within the realm of CUE, the facts 
simply do not show undebatably that the veteran ever intended 
to include depression on appeal or that he reasonably 
identified that issue to the RO in connection with his appeal 
from the March 1997 rating decision.  As held by the Court, 
for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The veteran's current representative has cited the case of 
Best v. Brown, 10 Vet. App. 322 (1997) in support of a 
contention that decision on the depression issue was never 
final and is still pending.  However, in Best it appears that 
the RO had not properly notified the claimant in that case 
that a particular disorder had been denied.  In the present 
case, a March 1997 letter from the RO to the veteran clearly 
advised the veteran of the denial of both the PTSD and the 
depression claims.  Moreover, as noted above, the RO 
requested clarification from the veteran as to the issues he 
intended to appeal.          

The Board is also unable to find that, even assuming that the 
depression issue should have been included on appeal, that 
such would compel the conclusion, to which reasonable minds 
cannot differ, that the result would have been different.  
While there may have been a medical diagnosis of depression 
at the time of the September 2000 Board decision, the Board 
is unable to find that a depression claim would have 
undebatably be found to have been well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) as that statutory provision 
existed in September 2000.  It appears that competent 
evidence of a nexus to service may have been lacking at that 
time.

Finally, in the February 2003 CUE motion, the veteran's 
current representative also appears to argue that there was 
CUE in connection with the Board's decision as it pertained 
to the issues of new and material evidence to reopen low back 
and left wrist claim.  The representative cites evidence 
submitted by the veteran in favor of a finding that these two 
disorders were not acute, but chronic in nature.  This 
appears to be a challenge to the manner in which the evidence 
was weighed.  As such, it does not support of finding of CUE.  
38 C.F.R. § 20.1403(d).  

In closing, the veteran and his representative are hereby 
advised that to the extent that the argument advanced in the 
CUE motion may be viewed as advancing a request to reopen the 
service connection for depression claim, this matter will be 
referred to the RO in a separate decision of the Board 
addressing claims involving low back disability, left wrist 
disability, disability due to undiagnosed illness and a total 
rating based on individual unemployability. 


ORDER

The motion to revise the Board's September 28, 2000, decision 
on the basis of clear and unmistakable error is denied.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




